McCulloch, C. J. This is an action instituted by the plaintiff, Mullins, to recover damages for. injuries received while a passenger on a railroad train. The action is against the receiver of the Louisiana & Northwestern Railroad, who was at the time of plaintiff’s' injury operating the road under the orders of the court which appointed him. The railroad extends from McNeil, Arkansas, to Natchitoches, Louisiana. Plaintiff took passage at Homer, Louisiana, on a mixed train at night en route to his home at Magnolia, Arkansas, and his injuries were received at Haynesville, Louisiana, an intervening station. The train was composed of a long string of freight cars and the passenger coach in which plaintiff and the other passengers were riding was attached to the end of the train. When the train reached Haynesville, the engine was detached and went forward about a quarter of a mile to do some switching at a stave factory. After switching around the stave factory about a half-hour, the engine was moved back to the train, and in doing so it was backed against the train with such unusual force that the plaintiff was thrown down and severely injured. At the time the engine came back against the train the plaintiff had arisen from his seat and was walking down the aisle toward the water cooler at the end of the train. He testified that the engine had been away from the train about thirty minutes, and that he did not hear any sound to indicate the return of the engine until it struck the train at the front end of the string of cars with great violence, sufficient to throw him down. He testified that he was thrown against the end of a seat, his' knee striking against the frame of the seat. The evidence tended to show that the plaintiff was confined to his room for thirty days, and suffered great pain and inconvenience up to the time of the trial, about eight months after the injury occurred. The physician who treated plaintiff’s injuries testified concerning the same, and stated that there was an injury to the ligaments surrounding the knee cap, but that it was uncertain when there would be a complete cure, or whether the injury would be permanent. The physician declined to give an opinion whether the injury was temporary or permanent, but said that there might be complete recovery in five or six months from the date of the trial, or that there might not be a complete recovery at all. The trial resulted in a verdict in plaintiff’s favor, and the jury assessed the damages in the sum of $666, which was not, under the evidence, excessive. The instructions given and refused are not abstracted; therefore, the rulings of the court thereon are not properly before us for review. We must assume that the issues were correctly submitted to the jury. The evidence was sufficient to warrant a submission to the jury of the issues concerning negligence of the defendant and contributory negligence of the plaintiff. It is contended that the court erred in refusing to exclude the whole of the testimony of the physician, who was introduced as a witness, because the witness was unable to state whether or not the injury was permanent. We must assume, in the absence of any showing to the contrary, that the court did not submit to the jury the question of the permanency of plaintiff’s injury, but there was testimony sufficient to show that the injury would continue for a time in the future. The testimony of the physician tended to show such an injury, and other important testimony was given by that witness concerning the character and extent of the injury. It would not have been proper to exclude the whole of the testimony of the witness merely because he was unable to give an opinion as to the extent or permanency of the injury. It is also contended that the court erred in declaring the judgment in plaintiff’s favor a lien on the road-bed of the company in this State, the cause of action being one which arose in another State. The record does not show that an objection was made in any form to that feature of the judgment. Therefore, the record does not call for a review of the ruling of the court on that subject. Judgment affirmed.